Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED OFFICE ACTION


1.	Applicant’s election of  claims 1-11  pertains to species I  for continuing prosecution  without traverse in the communication with the Office on 02/24/2022 is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

                                           Claim Rejections - 35 USC § 103

3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4. 	 Claims 1-11 rejected under 35 U.S.C. 103(a) as being unpatentable over-Kim et al. (U.S. patent  Application publication US 2008/0051898) thereafter Kim 898 of record document # 2 in the US Patent Application section in the IDS filed by the Applicant on 01/29/2021  in view of  Varadarajan  ( U.S. 2008/0014463) thereafter Varadarajan 463 also of record document # 1 in the US Patent Application section in the IDS filed by the Applicant on 01/29/2021  
With regard to claim 1,  Kim 898  ( the abstract, Fig 3, Fig 4,) discloses all the invention of a light-emitting device comprising: a base structure;( Fig 3, base structure 310, para [0043], Fig 4 base structure 410, para [0048]) at least one excitation light source disposed on the base structure and configured to emit light of a predetermined wavelength; ( Fig 3 light source 340 para [0042], Fig 4 light source 440, para [0048]and
a wavelength-converting layer disposed along an optical path of the excitation light source and including a plurality of wavelength-converting particles ( Fig 3 wavelength  converter 360 , para [0042] , Fig 4, wavelength  converters 460,470 , para [0048])which comprise: one or more nanocrystals configured to absorb light having a first wavelength and to emit light having a second wavelength; and a plurality of ligands attached to the one or more nanocrystals.
Not disclosed in Kim 898  are the limitation wherein the wavelength converter comprise: one or more nanocrystals of a perovskite material configured to absorb light having a first wavelength and to emit light having a second wavelength and a plurality of ligands attached to the one or more nanocrystals.
Varadarajan 463, (para [0069]) However, discloses one or more nanocrystals of a perovskite material that can be used in wavelength converter configured to absorb light having a first wavelength and to emit light having a second wavelength and a plurality of ligands attached to the one or more nanocrystals(para [0049}).
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by  Varadarajan 463, into the Kim 898 device 
 and come up with the invention of claim 1
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the flexibility and   versatility performance of the  Kim 898 device as taught by Varadarajan 463 thorough his disclosure.
With regard to claim 2, the combined  Kim 898 + Varadarajan 463  discloses  a light-emitting device , wherein the at least one excitation light source is at least one selected from the group consisting of a light-emitting diode (LED) ( Kim 898 para [0048],[0049} , and a laser diode. (Varadarajan 463 para [0143}) 
With regard to claim 3, the combined  Kim 898 + Varadarajan 463  discloses  a light-emitting device ,, wherein the at least one excitation light source emits blue light of a wavelength ranging from 420 nm to 480 nm.( Kim 898  para [0050],Varadarajan 463  para [0007]
With regard to claim 4, Kim 898  discloses a light-emitting device wherein the wavelength- converting layer further comprises:
a dispersion medium; and a sealing member that seals the wavelength-converting particles and the dispersion medium, wherein the wavelength converting particles are dispersed in the dispersion medium.( shown in Kim Fig 3, wavelength  converter 360, dispersion medium 362 , wavelength converting particles 361, para [0042], Fig 4, wavelength converter 460,470 dispersion medium 462,472, para [0048]) 
With regard to claim 5, 6,  Kim 898  discloses a  light-emitting device wherein the sealing member comprises a sheet-type resin adhered to the dispersion medium.( para [0009], shown in Fig 3 , sealer 363 para [0042}, Fig 4, sealers 463,473)
Or, wherein the sealing member comprises a polymer or silicone.(para [0021])
With regard to claim 7,  obviously, Kim 898 discloses a light-emitting device wherein the base structure is a light-emitting diode wafer.( Shown in Fig 3, Fig 4) 
With regard to claim 8, Kim 898 discloses a light-emitting device, wherein the wavelength- converting layer includes a polymer resin in which the plurality of wavelength-converting particles are substantially uniformly dispersed.( para [0021], Fig 3 , Fig 4}
With regard to  claim 9, obviously the combined Kim 898 + Varadarajan 463  discloses  a light emitting device wherein the first wavelength is shorter than the second wavelength.( Kim 898 para [0012], Varadarajan 463  para [0002]0
With regard to  claim 10, Varadarajan 463  discloses quantum dots wherein the second wavelength of the light emitted from the perovskite material does not change substantially over the nanocrystal size thereof unlike a quantum dot that substantially changes a wavelength of light emitted therefrom over a nanocrystal size thereof; and wherein the plurality of ligands are configured to make the one or more nanocrystals more dispersible than without such ligands in a medium.( para [0033],[
With regard to  claim 11,claim 11,is obvious over  the combined  Kim 898 + Varadarajan 463  device for the following rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and 
The selection of parameters such as energy, concentration, temperature, time, molar
fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) in parent Application 15/524,761which papers have been placed of record in the file.

                                                     CONCLUSION

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                             /THINH T NGUYEN/                                                             Primary Examiner, Art Unit 2897